IN THE SUPREME COURT OF NORTH CAROLINA
                                  No. 527PA13
                            Filed 19 December 2014

STATE OF NORTH CAROLINA

            v.
RONDELL SUPREME CHILDRESS



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 753 S.E.2d 399

(2013), finding no error in part and reversing in part judgments entered on 17 July

2012 by Judge Jerry R. Tillett in Superior Court, Pasquotank County. Heard in the

Supreme Court on 10 September 2014.

      Roy Cooper, Attorney General, by Mary Carla Babb, Assistant Attorney
      General, for the State-appellant.

      Staples S. Hughes, Appellate Defender, by Charlesena Elliott Walker and
      Constance E. Widenhouse, Assistant Appellate Defenders, for defendant-
      appellee.

      MARTIN, Chief Justice.


      From the safety of a car, defendant drove by Patrice Harney’s home, shouted

a phrase used by gang members, and then returned to shoot at her and repeatedly

fire bullets into her home when she retreated from his attack. We hold defendant’s

actions provided sufficient evidence of premeditation and deliberation to survive a

motion to dismiss an attempted murder charge.
                                 STATE V. CHILDRESS

                                  Opinion of the Court



      Around two in the morning on 12 August 2010, Patrice Harney was sitting on

her front porch talking with her cousin and brother while her three children slept

inside. While Patrice and her companions were on the porch, a silver car and a

green car drove by. The road was no more than sixty feet from the house in a well-

lit area, and Patrice recognized defendant as the driver of the silver car. Someone

in the silver car yelled out, “[W]hat’s popping.” Patrice testified the phrase was

used by gang members, but she “didn’t take offense to it” because she was not part

of a gang. The cars did not stop at this point. A few minutes later, the silver car

returned and came to “a dead stop” in front of Patrice’s house, and defendant rolled

down his window and “just started shooting.”

      After Patrice and her cousin saw the gun pointed in their direction, they ran

inside the house. Patrice sprinted to her children’s room to pull them onto the floor

and shield them from the bullets that were then coming through the walls of the

house. Once the shooting stopped, Patrice ran to the front of her home, where police

had already arrived. Bullets had pierced the window in front of which Patrice had

been sitting and the exterior of the residence. Bullet holes were also found in the

children’s room. Between six and twelve shots were fired overall. Before the

shooting, Patrice did not have any problem with defendant, and later said she was

surprised at what he had done.

      Defendant was apprehended several weeks later. He was subsequently

indicted for one count of attempted murder and six counts of discharging a firearm


                                          -2-
                                 STATE V. CHILDRESS

                                   Opinion of the Court



into occupied property. At the close of the State’s evidence, the trial court dismissed

one count of discharging a firearm into occupied property. At the close of all

evidence, after not having put on any evidence in his defense, defendant moved to

dismiss all charges. Specifically, defendant claimed that the State had failed to

produce evidence of intent for the attempted murder charge. The trial court denied

his motion. The jury found defendant guilty of the remaining five counts of

discharging a firearm into occupied property and of attempted first-degree murder.

The trial court sentenced defendant to consecutive terms of 36 to 53 months for each

of the five firearms convictions followed by 185 to 231 months of imprisonment for

the attempted murder conviction.

      Defendant appealed to the Court of Appeals. In a unanimous, unpublished

opinion, the court concluded that the State had failed to produce sufficient evidence

of defendant’s premeditation and deliberation. State v. Childress, ___ N.C. App.

___, 753 S.E.2d 399, 2013 WL 5947787, at *5 (2013) (unpublished). Accordingly, the

court held that the trial court’s denial of defendant’s motion to dismiss was error

and reversed the attempted murder conviction. Id. We allowed the State’s petition

for discretionary review of that issue and now reverse.

      When considering a motion to dismiss for insufficiency of the evidence, we

consider whether, in the light most favorable to the State and with all reasonable

inferences drawn in the State’s favor, there is enough evidence of each essential

element of the crime charged to persuade a rational juror that the defendant was


                                           -3-
                                 STATE V. CHILDRESS

                                  Opinion of the Court



the perpetrator. State v. Mann, 355 N.C. 294, 301, 560 S.E.2d 776, 781 (2002)

(citations omitted). In this case we consider only whether there was sufficient

evidence of premeditation and deliberation to support defendant’s conviction for

attempted murder.

      “We have recognized that it is difficult to prove premeditation and

deliberation and that these factors are usually proven by circumstantial evidence

because they are mental processes that are not readily susceptible to proof by direct

evidence.” State v. Sierra, 335 N.C. 753, 758, 440 S.E.2d 791, 794 (1994) (citation

omitted); see also State v. Hutchins, 303 N.C. 321, 344, 279 S.E.2d 788, 802 (1981)

(“Premeditation and deliberation are seldom susceptible of direct proof, but they

may be inferred from circumstantial evidence.” (citations omitted)). In the context

of a first-degree murder charge, this Court has identified several examples of

circumstantial evidence, any one of which may support a finding of the existence of

these elusive qualities:

      (1) absence of provocation on the part of the deceased, (2) the
      statements and conduct of the defendant before and after the killing,
      (3) threats and declarations of the defendant before and during the
      occurrence giving rise to the death of the deceased, (4) ill will or
      previous difficulties between the parties, (5) the dealing of lethal blows
      after the deceased has been felled and rendered helpless, (6) evidence
      that the killing was done in a brutal manner, and (7) the nature and
      number of the victim’s wounds.

State v. Olson, 330 N.C. 557, 565, 411 S.E.2d 592, 596 (1992) (citation omitted); see

also State v. Leazer, 353 N.C. 234, 238, 539 S.E.2d 922, 925 (2000) (same). When



                                          -4-
                                  STATE V. CHILDRESS

                                   Opinion of the Court



evaluating the presence of premeditation and deliberation, this Court has

additionally considered whether a defendant arrived at the scene of the crime with

a weapon and whether a defendant fired multiple shots. State v. Taylor, 362 N.C.
514, 531, 669 S.E.2d 239, 256 (2008). These examples are merely illustrative and

are not to be treated as an exhaustive list of factors a jury may use to infer

premeditation and deliberation.

      At least five of the above circumstances are implicated in this case.

Considered in the light most favorable to the State, the evidence presented at trial

showed that: (1) Patrice did not provoke defendant in any way and was unarmed;

(2) defendant drove by Patrice’s home before returning and shooting at her; (3)

during this initial drive-by, defendant or a companion in his car yelled out “[W]hat’s

popping,” a phrase associated with gang activity that a jury may interpret as a

threat; (4) defendant had a firearm with him; and (5) defendant fired multiple shots

toward Patrice and her home. A reasonable juror could easily infer from this

evidence that defendant drove by Patrice’s home, threatened her, and returned

shortly to carry out that threat without any intervening provocation by Patrice.

Based on defendant’s actions, a reasonable juror could conclude that defendant shot

repeatedly at Patrice and that those shots tracked her movement through her home

and into her children’s bedroom. While alternative theories may be possible,

“[c]ircumstantial evidence may withstand a motion to dismiss and support a

conviction even when the evidence does not rule out every hypothesis of innocence.”


                                           -5-
                                 STATE V. CHILDRESS

                                  Opinion of the Court



Mann, 355 N.C. at 301, 560 S.E.2d at 781 (alteration in original) (citations and

quotation marks omitted).

      The evidence presented supported an inference that defendant deliberately

and with premeditation set out to kill Patrice by shooting her on her front porch.

Accordingly, the decision of the Court of Appeals is reversed.



      REVERSED.




                                          -6-